DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Todd W. Wight on 12/21/2021.
The application has been amended as follows: 
Cancel claim 3
Make claim 4 dependent upon claim 2
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant amended independent claim 1 to include the subject matter of claim 13, which was indicated to be allowable in the Non-Final Rejection dated 09/14/2021.
Applicant added independent claim 16, which is canceled claim 3 rewritten in independent form including the limitations of its base claim and any intervening claims. Canceled claim 3 was previously indicated to be allowable in the Non-Final Rejection dated 09/14/2021.
Applicant added independent claim 19, which is claim 8 rewritten in independent form including the limitations of its base claim and any intervening claims. Claim 8 was previously indicated to be allowable in the Non-Final Rejection dated 09/14/2021.
Applicant added independent claim 20, which is claim 11 rewritten in independent form including the limitations of its base claim and any intervening claims. Claim 11 was previously indicated to be allowable in the Non-Final Rejection dated 09/14/2021.
Accordingly, claims 1, 2, 4-12, and 14-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781